DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 10/28/2021.
Claim(s) 1-11 is/are currently presenting for examination.
Claim(s) 1, 5 and 9 is/are independent claim(s).
Claim(s) 5-8 is/are rejected.
Claim(s) 1-4, and 9-11 is/are allowed.
This action has been made NON-FINAL.

Response to Arguments
Applicant's arguments filed on 10/28/2021 have been considered.
Applicant's amendment to overcome the 102, 103, and double patenting rejections of claims 1-4, and 9-11 is acknowledged. Therefore, rejections to the claims are withdrawn. 
There is not corresponding argument or amendment for independent claim 5, therefore the 102, and double patenting rejections for claim 5-8 are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 5-7 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 15 and 18 of U.S. Patent No. 10,505,686 (hereinafter referred to as Patent '86). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are transparently found in U.S. Patent ‘86 with obvious wording variations.
Regarding claim 5, Patent ‘86 discloses a method for operating a transmitting node in a Radio Access Network (Patent ’86 claim 15, lines 1-2), the method comprising: transmitting, based on one or more transmission parameters, reference signaling and/or signaling including reference signaling, wherein the reference signaling comprises phase tracking reference signaling and wherein the one or more transmission parameters comprise a Modulation and Coding Scheme (MCS) (Patent ’86 claim 15, lines 7-19)
Since claim 5 of the current application is fully anticipated by the claim 15 of U.S. Patent ‘86, it is rejected under nonstatutory obviousness-type double patenting.

Regarding claim 6, Patent ‘86 discloses the method of claim 5, wherein the one or more transmission parameters are configured or indicated with a downlink control information (DCI) message (Patent ’86 claim 15, lines 7-10).  

Regarding claim 7, Patent ‘86 discloses the method of claim 5, wherein the transmitting node is a terminal or a network node (Patent ’86 claim 15, lines 1-2, “network node”).  .

Claim 8 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8 and 16 of of U U.S. Patent No. 10,505,686 (hereinafter referred to as Patent '86) in view of US_20190222386_A1_Guo.
Regarding claim 8, Patent ‘86 discloses the transmitting node of claim 1, but does not explicitly disclose wherein said transmitting is in downlink, and wherein said transmitting is terminal-specific and/or beam-formed. 
Guo discloses wherein said transmitting is in downlink (Guo figure 3, base station sends downlink data to UE), and wherein said transmitting is terminal-specific and/or beam-formed (Guo figure 3, and paragraph 31-32, “The eNB determines, based on a current channel status, a target MCS to be used for communication with the target UE…”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Guo’s the eNB determines a target MCS to be used for communication with the target UE in Patent ‘86’s system to reduce phase noise efficiently. This method for improving the system of Patent ‘86 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Guo. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Patent ‘86 and Guo to obtain the invention as specified in claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US_20190222386_A1_Guo.
NOTE: The English translation of Guo’s priority application CN 201610876822.5 will be called “Translation” hereinafter.
Regarding claim 5, Guo discloses a method for operating a transmitting node in a Radio Access Network (Guo paragraphs 214-226, eNB. (Translation page 29 first paragraph – page 30 fifth paragraph, eNB), the method comprising: transmitting, (Guo paragraphs 214-226, and paragraph 31-32, “The eNB determines, based on a current channel status, a target MCS to be used for communication with the target UE…The eNB determines, based on the target MCS, the first time-frequency resource element corresponding to the at least one port used to transmit a PCRS in the first PCRS port set…”. (Translation page 29 first paragraph – page 30 fifth paragraph, and page 7 last paragraph – page 8 first paragraph)) and wherein the one or more transmission parameters comprise a Modulation and Coding Scheme (MCS) (Guo paragraphs 31-32, MCS. (Translation page 7 last paragraph – page 8 first paragraph, MCS)).. 

Regarding claim 6, Guo discloses the method of claim 5, wherein the one or more transmission parameters are configured or indicated with a downlink control information (DCI) message (Guo paragraph 272, “…the eNB first determines the target MCS based on a current channel status, and then the eNB notifies the target UE of the currently used target MCS by using DCI…”. (Translation page 36 eighth paragraph)).. 

Regarding claim 7, Guo discloses the method of claim 5, wherein the transmitting node is a terminal or a network node (Guo paragraphs 214-226, eNB. (Translation page 29 first paragraph – page 30 fifth paragraph, eNB).. 

Regarding claim 8, Guo discloses the method of claim 5, wherein said transmitting is in downlink (Guo paragraph 233, base station sends downlink data to UE. (Translation page 31 fifth paragraph)), and wherein said transmitting is terminal-specific and/or beam-formed (Guo paragraphs 214-226, and paragraph 31-32, “The eNB determines, based on a current channel status, a target MCS to be used for communication with the target UE…”. (Translation page 29 first paragraph – page 30 fifth paragraph, eNB, and page 7 last paragraph – page 8 first paragraph)).

Allowable Subject Matter
Claims 1-4, and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1 and 9, generally, none of the prior art references of record, including, but not limited to: US_20190222386_A1_Guo, US_20090296644_A1_Cheon, US_20160094372_A1_Jitsukawa, US_20190238247_A1_Lee, US_20180351719_A1_Lee, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Guo discloses an eNB determines, based on a current channel status, a target MCS to be used for communication with the target. And the eNB determines, based on the target MCS, the first time-frequency resource element 
Prior art Jitsukawa discloses a phase shift reference signal that results from phase-shifting a reference signal according to an identifier of the receiving side (the radio terminal side) is used, and thus the receiving side is set to be able to detect a transmission destination (a destination) based on the phase shift reference signal (Jitsukawa figures 1, 5).
Prior art Lee-47 discloses a base station generating a shared PTRS for phase noise of a downlink signal; transmitting, to a terminal, shared PTRS pattern information on the shared PTRS through downlink signaling; and transmitting, to the terminal, the shared PTRS on the basis of the shared PTRS pattern information transmitted to the terminal (Lee-47 figures 30, 31).
Prior art Lee-19 discloses The PTRS power boosting level is determined on the basis of the number of total layers associated with the PTRS and the PTRS power boosting information (Lee-19, figure 22, claims 23, 29).
Prior art Cheon discloses the N.sub.symb.sup.PUSCH-initial is a number of SC-FDMA symbols per subframe for Physical Uplink Shared Channel (PUSCH) transmission of the first uplink signal, M.sub.sc.sup.PUSCH-initial is a scheduled bandwidth PUSCH transmission for Physical Uplink Shared Channel (PUSCH) transmission of the first uplink signal (Cheon paragraph 44, 51).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “wherein the presence or not of phase tracking reference signaling in the reference signaling depends on a number of scheduled spatial layers for the transmission” as stated in independent claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471